Case: 18-10717   Date Filed: 03/25/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-10717
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 6:17-cr-00099-GKS-GJK-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

LUIS RIOS,


                                                           Defendant-Appellant.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (March 25, 2019)

Before MARCUS, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-10717    Date Filed: 03/25/2019   Page: 2 of 2


      H. Kyle Fletcher, appointed counsel for Luis A. Rios in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Rios’s conviction and sentence are AFFIRMED.




                                         2